Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos. 333-166434, 333-126016, 333-152705 and 333-195410) of Patterson-UTI Energy, Inc. of our report dated February 10, 2016 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Houston, Texas February 10, 2016
